UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1)* NOVABAY PHARMACEUTICALS, INC. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) 66987P201 (CUSIP Number) Pioneer Pharma (Singapore) Pte. Ltd. Attn: LI Xinzhou (Paul Li) 33A Chander Road Singapore 219539 TEL: +65 98116356 (Name, Address and Telephone Number of Person
